Citation Nr: 0639865	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected post operative residuals of subluxation of 
the right sternoclavicular joint.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected arthritis of the left knee.  

3.  Entitlement to a compensable rating for the service-
connected umbilical hernia, status post operative.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to July 
1968.  His awards and decorations included the Purple Heart 
Medal.  

These matters were previously addressed by the Board of 
Veterans' Appeals (Board) in October 2003 when they were 
remanded for further action by the Agency of Original 
Jurisdiction (AOJ).  

The issue of an increased rating for the service-connected 
arthritis of the left knee is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action on his part is 
required as to this matter.  



FINDINGS OF FACT

1.  The service-connected postoperative residuals of the 
subluxation of the right sternoclavicular joint are shown to 
be productive of a disability picture that more nearly 
approximates that of malunion of the clavicle with loose 
movement; a functional loss of the right arm greater than 
restriction at shoulder level is not demonstrated.  

2.  The service-connected umbilical hernia, status post 
operative is shown to be productive of a disability picture 
that more nearly approximates that of residual post operative 
wounds with weakening of the abdominal wall and indications 
for a supporting belt; a recurrent ventral hernia is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the service-connected post operative 
residuals of subluxation of the right sternoclavicular joint 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a including Diagnostic Code 5203 (2006).  


2.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the service-connected umbilical hernia, 
status post operative are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114 
including Diagnostic Code 7339 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected residuals of 
subluxation of the right sternoclavicular joint and for his 
umbilical hernia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

After reviewing the record, the Board is of the opinion that 
VA has met that duty.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


A.  Right Clavicle

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  

In this case, the service medical records show that the 
veteran is right handed.  

The veteran's service-connected post operative residuals of 
subluxation of the right sternoclavicular joint are rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

A 10 percent rating is warranted for malunion of the clavicle 
or scapula or for nonunion of the clavicle or scapula without 
loose movement.  A 20 percent rating is warranted for 
nonunion of the clavicle or scapula with loose movement or 
for dislocation.  

In service in June 1967, the veteran fell into a foxhole and 
sustained deformity and chronic subluxation and of the right 
sternoclavicular joint.  In January 1968, he underwent 
surgical repair of the right sternoclavicular joint.  
However, that repair was unsuccessful, and he continued to 
complain of pain.  

In May 1968, the X-ray studies revealed a mass at the distal 
end of the right clavicle and motion of the right upper 
extremity caused rather marked subluxation.  

Therefore, in May 1968, additional surgery was performed, and 
one inch of the medial end of the clavicle was removed.  
Nevertheless, the veteran continued to complain of right 
shoulder pain and was discharged to the Temporary Disability 
Retired List.  

During follow-up examinations, the veteran complained of 
right shoulder pain, and the X-ray studies showed that the 
veteran had developed a large amount of calcification around 
the medial aspect of the right clavicle.  

Indeed, during a VA examination in February 1969, the X-ray 
studies of the right shoulder revealed a irregularity of the 
medial aspect of the clavicle and the right first anterior 
rib with a separation of sternoclavicular joint, evidently a 
result of previous old trauma.  Although the veteran had a 
full range of right shoulder motion, the examiner found the 
medial clavicle markedly thickened and displaced somewhat 
forward and upward.  

In any event, during Physical Evaluation Board proceedings in 
April 1972, it was noted that a portion of his right clavicle 
was absent and that his right shoulder disability was 
permanent in nature.  

Since that time, the evidence such as VA examination in 
September 1979, show that the veteran has continued to 
experience pain in the right shoulder and limitation of 
motion, primarily with internal rotation.  During a VA 
examination in February 1990, he had marked visible deformity 
of the right sternoclavicular joint.  

The evidence received in support of the veteran's claim for 
an increased rating includes VA medical records, reflecting 
the veteran's treatment from April 1999 to April 2002 and the 
report of a VA examination, performed in May 2002.  

Such records show that the veteran continues to complain of 
right shoulder pain.  Although he is able to elevate and 
abduct his shoulder above shoulder level, his internal 
rotation continues to be significantly impaired.  Moreover, 
his range of right shoulder motion has decreased compared to 
previous examinations.  

In view of the severity of the original injury, the 
continuing complaints of pain and evidence of marked 
deformity over the years, and decreased function of the right 
shoulder, the Board is of the opinion that the service-
connected disability picture more closely resembles that of 
malunion of the clavicle with loose movement.  

Accordingly, a 20 percent rating, but not higher under 
Diagnostic Code 5203 is for application in this case.  

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation.  

Potentially applicable in rating the veteran's right shoulder 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Under Diagnostic Code 5200, a 30 percent rating is warranted 
for favorable ankylosis of the major scapulohumeral 
articulation, such that the abduction is accomplished to 60 
degrees, and the veteran can reach his mouth and head.  
However, the veteran does not demonstrate ankylosis of the 
right shoulder.

Although the veteran has a history of marked deformity of the 
right clavicle, the veteran does not demonstrate malunion of 
the major humerus or frequent episodes of dislocation of the 
scapulohumeral joint and guarding of all arm movements.  The 
veteran also is not shown to have a related functional loss 
of the right arm manifested by a restriction below shoulder 
level.  


B.  Umbilical Hernia

In March 1967, during service, the veteran underwent surgical 
repair of an umbilical hernia.  

The veteran's umbilical hernia is rated as a postoperative 
ventral hernia under 38 C.F.R. § 4.114, Diagnostic Code 7339.  
A noncompensable rating is warranted when there are healed 
postoperative wounds which are productive of no disability 
and do not indicate the need for a belt.  

A 20 percent rating is warranted a small, postoperative 
ventral hernia which is not well supported by belt under 
ordinary conditions, or a healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  

A 40 percent rating is warranted for a large postoperative 
ventral hernia not well supported by a belt under ordinary 
conditions.  

The evidence received in support of the claim includes VA 
medical records, reflecting the veteran's treatment from 
April 1999 to April 2002 and the report of a VA examination 
in May 2002.  

The evidence, such as the report of VA outpatient treatment 
in March 2001, shows that a few times a month, the veteran 
has complained of sharp periumbilical pain lasting several 
seconds.  Although there was no recurrence of the hernia, 
tenderness over the scar, as well as mild diastasis recti was 
demonstrated.  

Such a disability picture more nearly approximates that of 
residual post operative wounds with weakening of the 
abdominal wall and indications for a supporting belt.  Under 
such circumstances, a 20 percent rating but not higher is for 
application.  

There is no evidence of a large postoperative ventral hernia 
or ineffective support by a belt under ordinary conditions.  
Accordingly, the service-connected disabiltiy cannot meet the 
criteria for a rating in excess of 20 percent.  



ORDER

An increased rating of 20 percent, but not higher for the 
service-connected post operative residuals of subluxation of 
the right sternoclavicular joint is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating of 20 percent, but not higher for the 
service-connected umbilical hernia, status post operative is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  



REMAND

The veteran also is seeking an increased rating for his 
service-connected disability of the left knee.  

Although VA medical records have been received in support of 
the veteran's appeal, they do not reflect treatment after 
April 2002.  

The veteran was last afforded an examination of the left knee 
by VA in May 2002.  

Given his recent reports of increased left knee symptoms, 
another examination is necessary to evaluate the current 
severity the service-connected left knee disability.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to request that the veteran furnish the 
name(s) and address(es) of the VA and 
non-VA health care provider(s) and/or 
facility(s) where he has been treated for 
his service-connected arthritis of the 
left knee since 2002.  The RO should 
request the records of such treatment 
directly from each health care 
provider/facility so identified.  Also 
the veteran should be informed that he 
should submit any such records he may 
have in his possession.  

2.  Then the veteran should be scheduled 
for a VA examination to ascertain the 
current severity and extent of his 
service-connected left knee disability.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

3.  When all indicated development has 
been completed, the RO should 
readjudicate the issues of an increased 
rating for the service-connected left 
knee disability.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


